Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (02/19/2020) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Acknowledgements

3.       Upon initial entry, claims (1 -22) appears pending for examination, of which (1 and 13) are the two (2) parallel running independent claims on record.

         Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was/were submitted on (02/19/2020 and 08/04/2020) is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.   

Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings

6.	The submitted Drawings on date (02/19/2020) has been accepted and considered under the 37 CFR 1.121 (d). 

           35 USC § 103 rejection

7.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.2.	Claims (1 -6) are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine; et al. (US 8,134,594; hereafter “Nagamine”) in view of Schofield; et al (US 7,859,565; hereafter “Schofield”).

Claim 1. Nagamine discloses the invention substantially as claimed - A camera mirror system for a vehicle comprising: (e.g. a similar vehicular surrounding monitoring and detection device (10) as shown in at least Figs. (1 and 3), comprising a camera system (12), able to capture (1), monitoring (2) and display (4) the status of the surrender in realtime; [3: 20 -6: 20], and where the output display may be implemented in the vehicular rear-mirror (40, Figs (3 and 8); [Nagamine; 6: 25].)  
Nagamine also teaches a camera system having an image generation module (3), for processing and combining plurality of captured images in a specific FOV, using super-imposition techniques, as shown in Fig. 6; [Nagamine; 6: 55].
Because Nagamine uses a single camera sensor, it fails to disclose – at least a first and second field of view of a scene, including a shared overlap area; 
For the purpose of additional clarification and in a similar embodiment, Schofield teaches a vehicular visual system of the same (Figs 1 -3, 5), employing plurality of camera-sensors (14, 16), with either (2D/monocular) or (3D/stereo) capabilities [1: 62; 11: 18], able to process and compose (18) a panorama joined/stitched view of the surrender for further display (20) in realtime; [Schofield; 5: 60]. 
Schofield specifically teaches - at least a first and second field of view of a scene, the first and second fields of view including a shared overlap area; (e.g. see overlapping areas (25, 34) from different camera FOV (14. 16), Fig. 1; [5: 05];) 
at least one display (e.g. see display (20) [Schofield]) configured to display the first and second fields of view to provide a complete view of the scene comprising the first and second fields of view (e.g. see similar composed panorama view (Fig. 10) from multiple FOV from camera sensors (14, 16. Fig. 4); [Schofield; 5: 60];) 
adjoining at a stitching interface corresponding to an intersection of the first and second fields of view in the overlap area; (e.g. see image processing module (18, Fig. 5), able to receiving data signals from image capture devices 14, 16 and synthesizing, joining and composite image 42 which is displayed on a display 20; [Schofield; 3: 62];)
at least one object detector configured to detect an object in the scene; and a controller in communication with the camera system, the at least one object detector, and the at least one display, (e.g. see detect and distance measurement sensors of the same and communication link between components of the same in Fig. 5; [Schofield; 11: 15];) 
wherein the controller includes a stitching algorithm configured to evaluate the proximity of the object to the overlap area and (e.g. see analogous in [Schofield 11: 20];)
adjust at least one of the first and second fields of view to move the stitching interface and ensure the object is depicted on the at least one display (e.g. see adaptively and/or dynamically adjustable settings for both sensors parameters and FOV [5: 42 and 5: 46] and also display (20, Fig. 6) [Schofield 6: 12].)
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the output visual supplied to the rear-mirror display of Nagamine with the panorama visual joined composition visual of Schofield, in order to provide (e.g. a synthesizing and enhanced panorama view of the surrender to drivers in realtime, and a better sense of perspective when judging distances of objects around the vehicle; [Schofield; 3: 04 -3: 15].)

Claim 2. Nagamine/Schofield discloses - The camera mirror system of claim 1, wherein the object detector includes one of an image based detection system and a 3D space detection system. (The same rationale and motivation applies as given for the claim 1. See also 2D/monocular and 3D/stereo) capabilities [1: 62; 11: 18].)

Claim 3. Nagamine/Schofield discloses - The camera mirror system of claim 1, wherein the first and second fields of view correspond to distinct class views. (The same rationale and motivation applies as given for the claim 1. See also plurality of FOV from different sensors in Figs. (1, 5) [Schofield].) 

Claim 4. Nagamine/Schofield discloses - The camera mirror system of claim 1, wherein first and second fields of view each have a maximum field of view that provides the overlap area, and the controller is configured to reduce at least of the first and second fields of view from its maximum field of view to provide the stitching interface. (The same rationale and motivation applies as given for the claim 1.)  

Claim 5. Nagamine/Schofield discloses - The camera mirror system of claim 1, wherein at least one of the first and second field of view is distorted at the stitching interface. (The same rationale and motivation applies as given for the claim 1. See also image processing manipulation/distortion in order to generate panorama composition (42); [Schofield])  

Claim 6. Nagamine/Schofield discloses - The camera mirror system of claim 1, wherein the controller evaluates the proximity of the object to the stitching interface by at least one of determining whether the object is approaching the overlap area, the object is in the overlap area, and/or the object is exiting the overlap area. (The same rationale and motivation applies as given for the claim 1. See also object detection in and out overlapping areas, Fig, 4; [Schofield; 11: 01 -20])    

7.3.	Claims (7 -22) are rejected under 35 U.S.C. 103 as being unpatentable over the Nagamine/Schofield, further in view of Luo; et al (US 2011/0115615; hereafter “Luo”).

Claim 7. Nagamine/Schofield discloses - The camera mirror system of claim 1, wherein the controller is configured to determine whether the object is human, and wherein the stitching algorithm is configured to give priority to a first classification of objects over a second classification of objects. (One skilled would assume that the “camera vision system” of Nagamine/Schofield, is able to determine surrender objects including object-types; as described in at least [Schofield; page 4: 01].
	However, it is note that Nagamine/Schofield fails to - classify the set of detected objects/event as claimed above. 
	For the purpose of further clarification, Luo teaches a similar vehicular rear-view multifunctional camera system as shown in Fig. (3), and flow chart (Fig. 5), where right and left image data is captured, stored and processed, employing map-segmentation (58), objects recognition (60) and object classification (62); [Luo; 0062].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the rear-view multifunctional camera system of Nagamine/Schofield with the optical recognition and classification features of Luo, in order to provide (e.g. highly integrity motion information for multiple functionalities and vehicle safety system, operating under both forward and reverse driving conditions; [Luo; Summary].)

Claim 8. Nagamine/Schofield/Luo discloses - The camera mirror system of claim 7, wherein the first classification of objects is human objects, the second classification of objects is non-human objects, and wherein the classification of human objects includes humans and objects likely to include humans. (The same rationale and motivation applies as given for the claims (1 and 7). See also camera based rearview vision systems, able to determine surrender objects including object-types; [Schofield; 4: 01] and [Luo; 0062].)  

Claim 9. Nagamine/Schofield/Luo discloses - The camera mirror system of claim 7, wherein the first classification of objects is a nearest object to vehicle classification. (The same rationale and motivation applies as given for the claims (1 and 7). See also camera based rearview vision systems, able to determine surrender objects including object-types; [Schofield; page 4: 01] and [Luo; 0062].)    

Claim 10. Nagamine/Schofield/Luo discloses - The camera mirror system of claim 1, wherein the at least one object detector is a 3D space object detector including at least one of the camera system, a radar sensor, a LIDAR sensor, an infrared sensor, and/or an ultrasonic sensor. (The same rationale and motivation applies as given for the claim 1. See also plurality of sensor types in [Schofield; 11: 17].)  

Claim 11. Nagamine/Schofield/Luo discloses - The camera mirror system of claim 1, wherein the at least one object detector is an image detection system configured to detect an object using a neural network detection. Examiner notes in taking regarding the well-known and use of AI (artificial intelligence) and CNN algorithm techniques, way before the invention was made.  

Claim 12. Nagamine/Schofield/Luo discloses - The camera mirror system of claim 1, 
wherein the camera system includes at least a third field of view of the scene, (e.g. see analogous in Figs. (1, 3) wherein plurality of FOV are defined [Schofield]) wherein the third field of view includes a corresponding overlap area with at least one of the first field of view and the second field of view (e.g. see Figs. (1, 3) wherein plurality of overlap areas defined (25, 34), [Schofield)
and wherein the stitching algorithm is configured to evaluate the proximity of the object to the corresponding overlap area (e.g. processing module (18, Fig. 5), able to receiving data signals from image capture devices 14, 16 and synthesizing, joining and composite image 42 which is displayed on a display 20; [Schofield; 3: 62])
and adjust at least one of the third field of view and the at least one of the first and second field of view and ensure that the object is depicted on the at least one display; (e.g. see adaptively and/or dynamically adjustable settings for both sensors parameters and FOV [5: 42 and 5: 46] and also display (20, Fig. 6) [Schofield 6: 12]. The same motivation applies as given to Claim 1 above.) 

Claim 13. Nagamine/Schofield/Luo discloses - A method of displaying multiple vehicle camera views, comprising the steps of:
sensing first and second images respectively in first and second fields of view of a scene, 
the first and second fields of view have an overlap area with one another and stitching the first and second images using a stitching interface to create a third image, 
wherein the stitching interface is a position where at least one of the first and second fields of view to meet one another;
 detecting a proximity of an object in the scene to the stitching interface; 
dynamically adjusting the stitching interface such that the object does not cross the stitching interface; and 
displaying the third image. (Current lists all the same elements as recite in Claim 1 above, but in “method form” rather than “system form”), and is/are therefore on the same premise.)

Claim 14. Nagamine/Schofield/Luo discloses - The method of claim 13, wherein the sensing step is performed using first and second cameras respectively providing the first and second fields of view each having a maximum field of view that provides the overlap area. (The same rationale and motivation applies as given for the claim 1.)

Claim 15. Nagamine/Schofield/Luo discloses - The method of claim 14, wherein the dynamically adjusting step includes using less than the maximum field of view of at least one of the first and second cameras for display. (The same rationale and motivation applies as given for the claim 1. See also adaptively and/or dynamically adjustable settings for both sensors parameters and FOV [5: 42 and 5: 46] and also display (20, Fig. 6) [Schofield 6: 12].)   

Claim 16. Nagamine/Schofield/Luo discloses - The method of claim 15, wherein the dynamically adjusting step includes shifting the stitching interface away from the object in response to the object entering the overlap area. (The same rationale and motivation applies as given for the claim 1. See also adaptively and/or dynamically adjustable settings for both sensors parameters and FOV [5: 42 and 5: 46] and also display (20, Fig. 6) [Schofield 6: 12].)     

Claim 17. Nagamine/Schofield/Luo discloses - The method of claim 16, wherein the dynamically adjusting step further includes snapping the stitching interface behind the object. (The same rationale and motivation applies as given for the claim 1. See also super-imposition and graphic overlap techniques employed; [Schofield; 3: 10; 10: 55].)

Claim 18. Nagamine/Schofield/Luo discloses - The method of claim 17, wherein the dynamically adjusting step further comprises the stitching interface following the object after snapping behind the object. (The same rationale and motivation applies as given for the claim 1. See also super-imposition and graphic overlap techniques employed; [Schofield; 3: 10; 10: 55].) 

Claim 19. Nagamine/Schofield/Luo discloses - The method of claim 13, wherein the detecting step includes sensing the object using at least one of a camera including at least one of first and second camera respectively providing the first and second fields of view, a radar sensor, a LIDAR sensor, an infrared sensor, and/or an ultrasonic sensor. (The same rationale and motivation applies as given for the claim 1. See also plurality of sensor types in [Schofield; 11: 17].)    

Claim 20. Nagamine/Schofield/Luo discloses - The method of claim 19, wherein the detecting step includes evaluating the proximity of the object to the overlap area by determining whether the object is approaching the overlap area, in the overlap area, or exiting the overlap area. (The same rationale and motivation applies as given for the claim 1. See also object detection in and out overlapping areas, Fig 4; [Schofield; 11: 01-20])      

Claim 21. Nagamine/Schofield/Luo discloses - The method of claim 13, wherein the detecting step includes determining a classification of the object, and the adjusting step includes prioritizing objects having a first classification over objects not having the first classification when dynamically adjusting the stitching interface. (The same rationale and motivation applies as given for the claims (1 and 7). 

Claim 22. Nagamine/Schofield/Luo discloses - The method of claim 13, wherein the detecting step includes detecting at least one of a proximity to the vehicle and a time to collision with the vehicle and the adjusting step includes prioritizing a closest object to the vehicle when dynamically adjusting the stitching interface. (The same rationale and motivation applies as given for the claims (1 and 7). 

                  Examiner’s Notes

8.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

8.1.	Further, the undersigned notes that when Applicant describes the features/components of the claim-invention (neural AI-CNN, object recognition and classification, object proximity and distance, etc) they’re usually followed by a set of passive verbs/terms such (including/evaluate/using/etc” also performed by a well-known and used set of techniques”, indicating that a function is performed without requiring of any additional functional structure and/or method as a limitation on the claim itself. It is clear that such claim construction does not further limit the claims, and does not require a separate reason for rejection; (see also MPEP 2111.04 for more information). The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention, but not when “it simply expresses the intended result” of the invention. While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner suggests amend such claim language to recite clear limitations corresponding to the subject matter of the claim.

See “In re Morris,” 127 F.3d 1048, 1054 (Fed. Cir. 1997); and see also "In re Am. Acad. Of Sci. Tech Ctr.”, 367 F.3d 1359, 1369 (Fed. Cir. 2004); …and while the Office interprets the presented claims broadly but reasonably in light of the specification, we nonetheless must not import limitations from the specification into the claims. See also “Phillips v. A WH Corp.”, 415 F.3d 1303, 1323 (Fed. Cir. 2005).
                                                             
                  Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

US 8,134,594 B2		Nagamine; et al.	B60W40/02; B60W50/14
US 7,859,565 B2		Schofield; et al.	B60S1/0822; B60Q1/1423; G08G1/167; 
US 10,967,790 B2		Gyori; et al.		G06T3/4038; B60R1/00; H04N7/181; 
US 10,909,703 B2		Shen; et al		H04N5/23238; G06T7/55; H04N5/2628; 
US 2014/0247352 A1	Rathi; et al.		G06K9/00798; G06T3/4038; H04N5/23229; 
US 2003/0122930 A1	Schofield, et al.	H04N7/181; H04N7/18; B60R1/00
US 2002/0167589 A1	Schofield, et al.	H04N7/181; B60N2/002; B60R1/00; 
US 2011/0115615 A1	Luo; Yun et al.	H04N13/239; B60R1/00; B60Q9/008; 
US 20140114534 A1	Zhang; et al.		H04N5/23238; G06T3/4038; B60R1/02; 

        CONCLUSIONS

10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.